Case 1:21-mj-00306-ZMF Document 5 Filed 03/16/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America
Case: 1:21-mj-00306

 

 

v. )
. ) Assigned To : Faruqui, Zia M.
Andrew Michael Cavanaugh ) Assign. Date : 3/15/2021
(AKA: Andrew Cavanaugh) ) Description: Complaint w/ Arrest Warrant
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Andrew Michael Cavanaugh

who is accused of an offense or violation based on the following document filed with the court:

Cl Indictment Ol) Superseding Indictment ( Information  Superseding Information [XM Complaint
O Probation Violation Petition Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;
40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

 

a Zia M. Faruqui
Ik 2021.03.15 16:41:13
Date: 03/15/2021 _ _ -04'00"
Issuing o offi icer’s signature
City and state: Washington, D.C. a Zia M. Faruqui, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

 

This warrant was received on (date) a3 lf, / 207 , and the person was arrested on (date) o3/l 6 / Ue

at (city and state) BOZEMAN , MBWTA

Date: 03/1b [wr _ lie Lie

" ‘resting officer's signature

PATTHEY - SEVEMAER, SPECIAL AGENT

Printed name and title

 

 

 
